


110 HR 4832 IH: Wildland Fire Safety and Transparency

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4832
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To promote wildland firefighter safety.
	
	
		1.Short titleThis Act may be cited as the
			 Wildland Fire Safety and Transparency
			 Act of 2007.
		2.Wildland
			 firefighter safety
			(a)DefinitionsIn
			 this section:
				(1)SecretariesThe
			 term Secretaries means—
					(A)the Secretary of
			 the Interior, acting through the Directors of the Bureau of Land Management,
			 the United States Fish and Wildlife Service, the National Park Service, and the
			 Bureau of Indian Affairs; and
					(B)the Secretary of
			 Agriculture, acting through the Chief of the Forest Service.
					(2)Wildland
			 firefighterThe term wildland firefighter means
			 any person who participates in wildland firefighting activities—
					(A)under the
			 direction of either of the Secretaries; or
					(B)under a contract
			 or compact with a federally recognized Indian tribe.
					(b)Annual Report to
			 Congress
				(1)In
			 generalThe Secretaries shall jointly submit to Congress an
			 annual report on the wildland firefighter safety practices of the Secretaries,
			 including training programs and activities for wildland fire suppression,
			 prescribed burning, and wildland fire use, during the preceding calendar
			 year.
				(2)TimelineEach
			 report under paragraph (1) shall—
					(A)be submitted by
			 not later than March of the year following the calendar year covered by the
			 report; and
					(B)include—
						(i)a
			 description of, and any changes to, wildland firefighter safety practices,
			 including training programs and activities for wildland fire suppression,
			 prescribed burning, and wildland fire use;
						(ii)statistics and
			 trend analyses;
						(iii)an
			 estimate of the amount of Federal funds expended by the Secretaries on wildland
			 firefighter safety practices, including training programs and activities for
			 wildland fire suppression, prescribed burning, and wildland fire use;
						(iv)progress made in
			 implementing recommendations from the Inspector General, the Government
			 Accountability Office, the Occupational Safety and Health Administration, or an
			 agency report relating to a wildland firefighting fatality issued during the
			 preceding 10 years; and
						(v)a
			 description of—
							(I)the provisions
			 relating to wildland firefighter safety practices in any Federal contract or
			 other agreement governing the provision of wildland firefighters by a
			 non-Federal entity;
							(II)a
			 summary of any actions taken by the Secretaries to ensure that the provisions
			 relating to safety practices, including training, are complied with by the
			 non-Federal entity; and
							(III)the results of
			 those actions.
							
